                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 Kenneth Lee Gardner,                 )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:19-cv-00273-MR
                                      )             1:09-cr-00063-MR-WCM
                 vs.                  )
                                      )
 USA,                                 )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 18, 2019 Order.

                                               November 18, 2019
